Per Curiam :
The lease in this case contained these provisions : “ The party of the second part covenants to drill and have a well ready for pumping within six months from this date, and commence operations within thirty days from the date of this instrument. If said second party shall cease operations at any time for the term of three mouths, it shall work a forfeiture.” A previous covenant provided that “ if successful ” he should “prosecute the business without interruption for the common benefit of all the parties.” It is not denied that the well had been drilled, and that it was in operation without ceasing, but it was contended that the defendant was bound to drill and operate other wells so as to prevent the oil from being exhausted by wells on contiguous property. This might have been provided for by conditions similar to the one recited, but in their absence the learned judge was entirely right in holding that there was no forfeiture. The remedy on the covenant to prosecute the business for the common benefit was not by ejectment, but an action of covenant.
Judgment affirmed.